Citation Nr: 0324650	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  99-14 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


REMAND

The veteran served on periods of active duty from January 
1941 to January 1947 and from August 1950 to January 1952.  
This case has been advanced on the docket of the Board of 
Veterans' Appeals.  See 38 U.S.C.A. § 7107, 38 C.F.R. 
§ 20.900(c) (2002).

The Board remanded the veteran's claim in December 2000 for 
action consistent with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  

In June 2003, the Board referred the veteran's claim for a 
medical expert opinion.  See 38 C.F.R. § 20.901(a) (2002).  
In the July 2003 VA opinion, the physician recommended that 
the veteran undergo a current and thorough audiometric 
evaluation to assess the nature and extent of his current 
hearing disability.   

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA audiological examination to show 
the nature and extent of his right ear 
disability, and to determine whether it 
is at least as likely as not that the 
right ear hearing loss is related to the 
veteran's military service.  The claims 
folder should be made available to the 
examiner for review.  The examiner should 
provide a diagnosis or diagnoses that 
best describe the veteran's right ear 
disability.  In addition, the examiner 
should render an opinion as to whether it 
is at least as likely as not that all or 
part of the veteran's right ear hearing 
loss disability was caused by disease or 
injury during military service.  Please 
specifically discuss whether current 
right ear hearing loss is related to 
(caused by) (A) the recurring fungal ear 
infection referenced in the April 1943 
service medical treatment record, (B) 
noise exposure or blast injury (acoustic 
trauma) during military service.  

If all of the veteran's right ear hearing 
loss disability was not caused by disease 
or injury during his military service, 
the examiner should indicate whether it 
is at least as likely as not that all or 
part of the veteran's right ear hearing 
loss disability was aggravated by disease 
or injury during military service.  The 
examiner should provide an indication of 
what part, if any, of the veteran's 
current disability is not caused by 
disease or injury during service but is 
caused by an increase in disability due 
to disease or injury during service.  
Please specifically discuss whether 
current right ear hearing loss is 
increased in disability due to (A) the 
recurring fungal ear infection referenced 
in the April 1943 service medical 
treatment record, (B) noise exposure or 
blast injury (acoustic trauma) during 
military service.

2.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for 
right ear hearing loss in light of the 
evidence received since the October 2002 
Supplemental Statement of the Case 
(SSOC).  If the claim remains denied, the 
RO should issue a SSOC to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits 
since October 2002.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




